                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                 4:18CR3006
                                        )
            v.                          )
                                        )
MARK M. ACKERMAN,                       )                   ORDER
                                        )
                   Defendant.           )
                                        )


      Given the suggestion in bankruptcy filed in this criminal case (filing no. 78),

       IT IS ORDERED that counsel for the government and counsel for the defendant
shall submit simultaneous briefs no later than November 26, 2018, regarding whether
I may issue a final order of forfeiture despite the suggestion in bankruptcy.

      DATED this 14th day of November, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
